Citation Nr: 0948792	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-37 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with mild degenerative joint disease of the lumbar spine, 
currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1995 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 Regional Office (RO) in 
Indianapolis, Indiana rating decision, which denied the claim 
on appeal.

The Veteran had a local hearing before an RO hearing officer 
in December 2008.  A transcript of that proceeding has been 
associated with the claims folder.


FINDING OF FACT

The Veteran's lumbosacral spine disability is manifested by 
chronic low back pain, painful motion from up to 47 degrees 
of flexion, a slight antalgic gait, and x-ray evidence of 
mild degenerative disc disease and irregularity at L4-L5.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for 
lumbosacral strain with mild degenerative joint disease of 
the lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 
5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
In this regard, the Board notes that during the Veteran's 
local hearing he stated that he was seeking a 20 percent 
evaluation for his service-connected lumbosacral back 
disability and would consider an evaluation of 20 percent a 
full grant of the benefits sought.  Transcript at 7-8 
(December 2008).  In light of the favorable decision herein, 
the Board finds that any deficiencies in notice were not 
prejudicial to the Veteran.

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).
 
The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).
 
In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45. 
 
The Veteran is currently rated at 10 percent under DC 5237 
for his lumbosacral spine disability.  Regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the thoracic, lumbar, and cervical spine.  
Effective from September 26, 2003, disabilities of the spine 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a (2009). 

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information).

Notes appended to the rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to "the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation"; provided, however, that the aforementioned normal 
ranges of motion for each component of spinal motion, as 
recognized by VA, are the maximum that can be used for 
calculation of the combined range of motion, and each range 
of motion measurement is to be rounded to the nearest five 
degrees.  Id., Notes (2) and (4).  Note (5) provides that, 
for VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note (6) provides that disability of 
the thoracolumbar and cervical spine segments are to be rated 
separately, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  
Id.

Spine conditions rated under DC 5243, for intervertebral disc 
syndrome, may be rated alternatively based on incapacitating 
episodes.  The criteria provide for a 10 percent rating where 
intervertebral disc syndrome is manifested with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating was warranted where incapacitating 
episodes have a total duration of at least two weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
was warranted where incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent rating was warranted where 
incapacitating episodes have a total duration of at least 6 
weeks during the past 12 months.  "Incapacitating episodes" 
was defined in Note (1) as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2) also allowed the Veteran to be rated 
separately for musculoskeletal and neurological 
manifestations under appropriate DCs if it would result in a 
higher combined evaluation for the disability.

The Veteran filed a claim for an increased rating for his 
lumbar spine disability in October 2006.  In a December 2006 
statement the Veteran claimed excruciating pain, moderate 
weakness in his back, and problems bending forward and 
leaning backward.  

Treatment records from the applicable time period note 
complaints of lumbar back pain between a 3 and 6 out of 10.  
The Veteran reported sustaining an injury at work in June 
2006 that was the onset of the increased pain.  Treatment 
records from July 2006 reveal flexion of the thoracolumbar 
spine as within normal limits.  In August 2006, the Veteran 
had forward flexion to 90 degrees and extension to 10 
degrees.  In separate examinations in September 2006, the 
Veteran had forward flexion limited to 60 degrees and 50 
degrees and extension to 10 degrees and 5 degrees.  A 
November 2006 MRI showed minor degenerative disc disease at 
L4-L5 and mild disc bulging at L5-S1.

In January 2007, the Veteran was afforded a VA examination.  
At that time, the Veteran reported daily mid- to lower-lumbar 
pain with intermittent radiating pain down the posterior 
aspect of the left thigh to the knee.  On examination, the 
Veteran had intact sensation and normal strength with respect 
to the left lower extremity.  As to the thoracolumbar spine, 
the Veteran had forward flexion to 105 degrees with pain at 
90 degrees and extension to 15 degrees with pain at endpoint.  
The examiner diagnosed lumbosacral strain and degenerative 
disc disease with early radiculopathic symptoms.

In a July 2007 treatment report, the Veteran had forward 
flexion of the thoracolumbar spine limited by pain to 47 
degrees and extension to 12 degrees.  The Veteran reported 
increased pain with bending, twisting, and lifting or general 
static inactivity.  The record does not mention any report of 
radiating pain to the lower extremities.  

In January 2009, the Veteran was afforded a second VA 
examination.  On examination, the Veteran had a mild antalgic 
gait, forward flexion of the thoracolumbar spine to 70 
degrees, further limited by pain and stiffness, and extension 
to 30 degrees without pain.  The examiner's impression was 
mild degenerative disc disease at L4-L5.

The Board finds that an evaluation of 20 percent is warranted 
under DC 5237.  The Board notes observed ranges of motion for 
thoracolumbar forward flexion have ranged between 47 and 90 
degrees.  The Board finds significant the Veteran's testimony 
during his December 2008 local hearing that the 47 degrees of 
forward flexion measured in July 2007 was most indicative of 
his level of impairment due to pain.  The Board notes that 50 
degrees of flexion was separately observed in September 2006.  
Finally, the Veteran has contended that his pain and 
resulting decreased range of motion can be exacerbated by 
bending, lifting, twisting, and static inactivity.  As such, 
the Board finds it reasonable that the Veteran would have 
thoracolumbar forward flexion that could be measured between 
47 and 90 degrees, based on the degree of pain and stiffness 
the Veteran was currently experiencing.  As the Veteran 
reports his typical condition most closely approximates the 
47 degrees of forward flexion observed in July 2007, and this 
measurement has been confirmed on at least one occasion by a 
separate treatment provider, the Board finds that the 
Veteran's current symptomatology warrants a 20 percent rating 
for the entire appellate period.

Consideration has been given as to whether the Veteran 
warrants a higher (40 percent) disability rating for his 
lumbosacral spine disability.  Indeed, in AB v. Brown, 6 Vet. 
App. 35 (1993), the U.S. Court of Appeals for Veterans Claims 
held that, on a claim for an original or increased rating, 
the Veteran will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  Consideration has likewise been as to whether the 
evidence supports the assignment of a separate, compensable 
disability rating for any neurological symptoms that the 
Veteran may experience due to his service connected back 
disability.  However, in this case, as noted above, the 
Veteran specifically testified at his December 2008 personal 
hearing that he would be fully satisfied with a 20 percent 
evaluation under DC 5237.  Transcript at 6-7 (December 2008).  
As such, the Board finds that the maximum benefit sought on 
appeal has been allowed and no further discussion is 
warranted.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating of 20 percent is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


